Per Curiam:

*148This is an appeal from a final order of the family court which granted the parties a divorce, divided marital property and awarded appellant wife alimony. We affirm as modified.
The parties were married in 1962, and have one grown child. Wife was not employed for the first part of the marriage, but she operated a small antique shop for seven years preceding the parties’ separation. The parties dispute whether the shop was profitable. When wife was hospitalized due to an emotional collapse, the shop was closed. During her hospitalization, wife discovered husband was having an adulterous affair, and the parties separated.
Wife has a high school education. At the time of the hearing, she was unemployed but intended to re-open the antique shop. Husband has a college degree with a gross monthly income of $3,470. The trial judge awarded wife permanent alimony of $550 per month. Wife asserts the award is insufficient. We agree.
After a full review of the record, we believe the appropriate amount of alimony is $750 per month. Stearns v. Stearns, 284 S. C. 459, 327 S. E. (2d) 343 (1985); Haynes v. Haynes, 279 S. C. 162, 303 S. E. (2d) 429 (1983); see also, Bass v. Bass, 285 S. C. 178, 328 S. E. (2d) 649 (Ct. App. 1985). The order of the trial judge is modified accordingly.
The remaining exceptions are without merit and are affirmed pursuant to Supreme Court Rule 23. McLaughlin v. McLaughlin, 283 S. C. 404, 323 S. E. (2d) 781 (1984) [equitable distribution]; Garrett v. Garrett, 339 S. E. (2d) 510 (S. C. 1986) [attorneys fees]. Wife is awarded costs and attorneys fees under Supreme Court Rule 38.
Affirmed as modified.